Citation Nr: 1610094	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-44 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected pharyngitis.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disability manifested by chest pain, claimed as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a heart disability, claimed as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated February 2010 and October 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In February 2013, the Board remanded the chest pain and heart disability compensation claims in order for a statement of the case (SOC) to be issued.  A SOC was issued in January 2015, with respect to the chest pain and heart disability claims; the Veteran perfected his appeal by submitting a timely VA Form 9 in February 2015.  As will be further explained below, a supplemental statement of the case (SSOC) was not issued with respect to the pharyngitis claim.

The October 2012 rating decision denied service connection for PTSD.  The Veteran disagreed with the denial and perfected a timely appeal in December 2014.

The Veteran has been diagnosed with major depression, panic disorder, and generalized anxiety disorder; he also contends that he suffers from PTSD.  As such, it is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans Claims (Court) has determined that a veteran is not held to the disabilities he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

In the February 2013 Remand, the Board instructed the AOJ to obtain the Veteran's Social Security Administration (SSA) records.  However, the AOJ failed to request or obtain said records.  A remand to obtain these outstanding records is therefore required.

Additionally, with respect to the claim of entitlement to an increased initial rating for service-connected pharyngitis, the February 2013 Board Remand instructed the AOJ to afford the Veteran an updated VA examination and then, following additional evidentiary development, to readjudicate the Veteran's pharyngitis claim.  The Veteran has not yet been afforded a VA examination with respect to the pharyngitis claim.  As such, the Board's Remand instructions have not been complied with and the issue must therefore be remanded to determine the current severity of the Veteran's service-connected pharyngitis.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, the Veteran was afforded a VA examination in September 2012 at which time the examiner determined that the Veteran does not meet the criteria for PTSD and instead diagnosed him with anxiety disorder, not otherwise specified (NOS).  The examiner failed to provide a nexus opinion concerning the diagnosed anxiety disorder, NOS.  

Moreover, as to the claims of entitlement to service connection for chest pains and a heart disability claimed as secondary to exposure to contaminated water at Camp Lejeune, the Board recognizes that the Veteran was afforded a VA examination in September 2009.  Of note, the examiner determined that it is less likely than not that the Veteran's heart condition and chest pains "were permanently aggravated by his unregulated drinking water."  The examiner's rationale noted the Veteran's conceded exposure to contaminated water at Camp Lejeune in 1974.  The examiner then explained that the Veteran's "supraventricular tachycardia, however, was not diagnosed until 1979 three years after discharge from military service and was not present in service."  The Board observes that the rationale provided by the September 2009 VA examiner did not thoroughly explain the conclusion rendered and was therefore of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As such, upon remand, the Veteran should be afforded a VA opinion to address the outstanding questions of medical nexus.

Also, upon remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.
Accordingly, the case is REMANDED for the following action:

1. Procure any records of outstanding treatment that the Veteran may have received at a VA health care facility since October 2014.  All such available documents should be associated with the claims file.

2. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims file.

3. Then, the Veteran should be afforded a VA examination to determine the severity of his service-connected pharyngitis.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examination report must identify all symptoms and impairment of function related to the pharyngitis, specifically noting recent medical history (of symptoms and treatment), and indicating whether there is hoarseness and/or inflammation of cords or mucous membrane.

The examiner is also asked to comment on any resulting functional impairment caused by the service-connected pharyngitis, including the impact of the Veteran's disability, if any, on his employment and activities of daily life.
A complete rationale for all opinions expressed by the VA examiner should also be provided.

4. Return the claims file and a copy of this remand to the September 2012 VA psychiatric examiner to determine the etiology of current psychiatric disability, to include anxiety disorder, panic disorder, and major depression.  After review of the claims file, the examiner should address the following:

Is it at least as likely as not that any currently diagnosed acquired psychiatric disorder, to include anxiety disorder, panic disorder, and major depression, had its(their) clinical onset in service or is(are) otherwise related to a disease or injury incurred in service.

The report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinion.

5. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed disability manifested by chest pain and a heart disability to include supraventricular tachycardia.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should indicate whether the Veteran is diagnosed with a disability manifested by chest pain.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed disability manifested by chest pain and the diagnosed heart disability, to include supraventricular tachycardia, had its(their) clinical onset during the Veteran's active duty or is(are) otherwise related to such service, to include the Veteran's exposure to contaminated water at Camp Lejeune.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6. Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

